     Case 3:18-cr-00345-L Document 89 Filed 01/07/21         Page 1 of 2 PageID 585


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                       §

V.                                             §     Criminal No.: 3:18-cr-00345-D

ANDREW KASNETZ                                 §


                NOTICE FOR ENTRY OF APPEARANCE AS COUNSEL

      TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

      COMES NOW, GEORGE R. MILNER, III, and hereby wishes to enter his appearance as

Counsel for Defendant ANDREW KASNETZ in the above-styled and numbered cause.


                                       Respectfully submitted,
                                       _/s/_ George R. Milner, III

                                       GEORGE R. MILNER, III
                                       MILNER | FINN
                                       2828 N. Harwood Street, Suite 1950
                                       Dallas, Texas 75201
                                       Office: (214) 651-1121
                                       Fax: (214) 953-1366
                                       gunner@milnerfinn.com
                                       Texas State Bar No. 00784611
                                       ATTORNEY FOR DEENDANT




Notice For Entry of Appearance as Counsel                                             1
   Case 3:18-cr-00345-L Document 89 Filed 01/07/21            Page 2 of 2 PageID 586



                            CERTIFICATE OF SERVICE

        I, George R. Milner, III, hereby certify a true and correct copy of the

foregoing Notice for Entry of Appearance as Counsel was forwarded to the

Assistant United States Attorney's Office via ECF on this the 7th day of January,

2021.



                                        /s/ George R. Milner, III
                                        George R. Milner, III




Notice For Entry of Appearance as Counsel                                              2
